       Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 1 of 9 PageID #:67



AMERICAN HIGHWAY, INC.

          Plaintiff,
                                                                       1:19-cv-01660
v.
                                                                   Hon. Manish S. Shah
THE TRAVELERS COMPANIES, INC.

          Defendant.


                                      FIRST AMENDED COMPLAINT
                        FOR DECLARATORY JUDGMENT AND OTHER RELIEF

            NOW COMES the Plaintiff, AMERICAN HIGHWAY, INC. (“American

     Highway”), by and through its attorneys, ORLEANS CANTY NOVY, LLC, and for its First

     Amended Complaint for Declaratory Judgment and Other Relief, states as follows:

                                           INTRODUCTION

            1.         At all times relevant, Plaintiff, American Highway, was a federally licensed

     motor carrier (US DOT Number 941644) organized and existing under the laws of the State

     of Illinois, with its principal place of business in West Chicago, Illinois and performing

     transportation services as a motor carrier (MC No. 404418) in interstate commerce.

            2.         At all times relevant, Defendant, Travelers Property Casualty Company of

     America (hereinafter “Travelers”) was/is 100% owned by The Travelers Indemnity

     Company, which is 100% owned by Travelers Insurance Group Holdings, Inc., which is

     100% owned by Travelers Property Casualty Corp., which is 100% owned by The Travelers

     Companies, Inc., which is a publicly traded insurance company organized under the laws of

     the State of Connecticut, with its principal place of business is in Connecticut.

            3.    Travelers issued commercial lines of insurance, including Commercial

     Automobile Coverage, to American Highway.


                                                    1
      Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 2 of 9 PageID #:68



         4.   At all times relevant, Kerry, Inc. (hereinafter “Kerry Foods”), was a producer of

 food and beverage products incorporated in the State of Wisconsin with its principal place of

 business located in Beloit, Wisconsin. Additionally, Kerry Foods operated offices in Carol Stream,

 Illinois (“Kerry-Carol Stream”).

        5.     At all time relevant, Nutro Products, Inc. (“Nutro”) was a subsidiary company

of Mars, Inc., incorporated under the laws of the state of Delaware with its principal place of

business in Franklin, Tennessee. Nutro operated offices at 13242 Nutro Way in Victorville,

California (“Nutro-CA”).

                                          THE CLAIM

        6.     Prior to November 29, 2017, Kerry Foods retained a logistics company to

arrange for a load of spices (“the subject load”) to be transported from Kerry-Carol Stream to

Nutro-CA by motor carrier.

        7.     Soon thereafter, the logistics company tendered the subject load to American

Highway, for transport from Kerry-Carol Stream to Nutro-CA, by tractor-trailer.

        8.     On November 29, 2017, the subject load was accepted from Kerry-Carol

Stream by American Highway for delivery to Nutro-CA.

        9.     At the time the subject load was received by American Highway, it was placed

onto trailer #968043 and subsequently sealed in good condition.

        10.    On December 4, 2017, during transportation of the subject load, trailer #968043

experienced a mechanical issue, causing American Highway to transload the subject cargo

onto trailer #53693 for delivery at Nutro-CA.

        11.    On December 6, 2017, American Highway delivered the subject load to Nutro-

CA.

        12.    On December 11, 2017, the subject load was inspected by Nutro personnel.
                                                 2
    Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 3 of 9 PageID #:69



        13.     On December 11, 2017, Nutro rejected the subject load on the basis that the

original seal was not affixed to the trailer.

        14.     As such, American Highway was caused to sustain $48,296.17 in damages

arising from the asserted claim for its liability as a motor carrier.

                                    NATURE OF THE CASE

        15.     This Declaratory Judgment action is brought pursuant to 735 ILCS 5/2-701 and

involves the respective rights and duties between Travelers and American Highway arising

from the wrongful denial of a claim under a certain policy of insurance issued to American

Highway.

        16.     This Complaint for Declaratory Judgment seeks the following: 1) a declaration

and finding that Travelers must defend and indemnify American Highway in connection with

the claim; 2) a declaration that Travelers has breached its duty to defend and indemnify

American Highway by wrongfully denying its claim; 3) Travelers is estopped from asserting

policy defenses due to its breach of the duty to defend and indemnify against the claim; and 4)

because Travelers has breached its duty to defend and indemnify American Highway,

American Highway is entitled to full reimbursement of the costs and fees, including attorneys’

fees, of filing the immediate action as well as all costs and fees, including attorneys’ fees,

which flow from the breach.

                       THE TRAVELERS POLICY OF INSURANCE

        17.     Travelers issued a Policy of Insurance to American Highway, Policy Number

QT660-3H552476, in effect on the date of the occurrence (the “Policy”).

        18.     The Policy includes form Number CM T2 09 01 11, titled CARRIERS CARGO

PAK, which contains, in pertinent part:


                                                  3
     Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 4 of 9 PageID #:70



         A.      Coverage
                 We will pay those sums you become legally obligated to pay as damages for
                 direct physical loss of or damage to Covered Property caused by or resulting
                 from a Covered Cause of Loss.

                1. Covered Property, as used in this Coverage Form, means lawful
                   property of others that you have accepted for transportation, and for
                   which a Limit of Insurance is shown in the Declarations.

                3. Covered Causes of Loss, means RISKS OF DIRECT PHYSICAL
                   LOSS OR DAMAGE from an external cause, except those causes of
                   loss listed in the Exclusions.

                     INVESTIGATION AND TENDER TO TRAVELERS
        19.      American Highway investigated the claim and provided notice to its insurer,

Travelers.

        20.      On May 25, 2018, Travelers denied American Highway’s claim, asserting that

coverage is not afforded where there was “no physical damage” to the cargo. Attached as

Exhibit A is a copy of Travelers’ May 25, 2018 claim denial.

        21.     On October 30, 2018, American Highway requested Travelers to reconsider its

claim denial and again sought coverage for the legal liability under the Policy. Attached as

Exhibit B is a copy of American Highway’s October 30, 2018 correspondence.

        22.     After ignoring repeated requests to reconsider its coverage posture, On December

13, 2018, without further explanation, Travelers once again denied American Highway’s claim.

Attached as Exhibit C is a copy of Travelers’ December 13, 2018 claim denial.


                          COUNT I – DECLARATORY JUDGMENT
        23.      Plaintiff re-alleges and incorporates paragraphs 1 through 22 above as though

fully set forth herein.

        24.      735 ILCS 5/2-701(a) permits the Court to “in cases of actual controversy, make

binding declarations of rights, having the force of final judgments.”


                                                  4
     Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 5 of 9 PageID #:71



       25.      An actual controversy exists between American Highway and Travelers

concerning whether Travelers has improperly denied American Highway’s claim.

       26.      A claim for damages in the amount of $48,296.17 has been made against

American Highway for the complete loss of the cargo.

       27.      The cargo was rejected on the basis that the original seal was broken and

replaced by another. Thus, damage/adulteration of the cargo was presumed, such that the “legal

liability” of American Highway as a motor carrier was asserted.

       28.      The “legal liability” for loss or damage to cargo shipped in interstate commerce

is governed by the Carmack Amendment. 49 USCA § 14706(a)(1).

       29.      The Travelers cargo coverage form affords coverage for legal obligations of a

motor carrier under the Carmack Amendment. Travelers’ coverage obligations must be guided by

the plain language of its Policy in view of the scope of “legal liability” that may be actionable

under the Carmack Amendment. See, Travelers Prop. Cas. Co. of Am. V. Breeding Heavy

Haulers, Inc., 2012 U.S. Dist. LEXIS 40936 *8 (E.D. Ky. 2012) (providing that “legal liability”

referenced in a cargo liability policy refers to the specific liability a motor carrier assumes under

the Carmack Amendment).

       30.      Travelers’ position that there is no coverage because there was “no physical

damage” is at odds with the policy’s express intent to cover the “legal obligations” (i.e., liability

under the Carmack Amendment) of American Highway.

       31.      Travelers’ coverage denial was improper in view of these governing principles

and the intent of its cargo liability coverage form.

         WHEREFORE, Plaintiff, AMERICAN HIGHWAY, INC. requests that this Court enter

 Judgment in its favor and against Defendant, THE TRAVELERS COMPANIES, INC. d/b/a



                                                  5
     Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 6 of 9 PageID #:72



 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, finding and declaring

 that Travelers must defend and indemnify American Highway against the subject claim.

 Further, AMERICAN HIGHWAY, INC. requests that this Court find and declare that:

     A. Travelers has improperly denied American Highway’s claim;

     B. Travelers breached its duty to defend and indemnify American Highway;

     C. Travelers is estopped from asserting policy defenses; and

     D. American Highway is entitled to full reimbursement of the costs and fees, including

         attorneys’ fees, of filing the immediate action as well as all costs and fees, including

         attorneys’ fees, which flowed from the breach;

 American Highway further prays for an award of their costs incurred herein and for such further

 relief as this Court deems just.

                            COUNT II – BREACH OF CONTRACT
        32.      Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as though

fully set forth herein.

        33.      The insurance contract between American Highway and Travelers contains an

implied duty of good faith and fair dealing.

        34.      By their actions, inactions, and denial, Travelers has breached the implied duty

of good faith and fair dealing implied in the Policy.

        35.      Travelers’ failure to defend and indemnify its insured from its liabilities

consistent with its Policy is a breach of the insurance contract.

        36.      This breach of the insurance contract was and is the direct and proximate cause

of damage to American Highway in an amount of $48,296.17.

        37.      This is an action based on a “written instrument” within the meaning of the

Illinois Interest Act, 815 ILCS §205/2, and, therefore, American Highway is entitled to

                                                  6
     Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 7 of 9 PageID #:73



prejudgment interest.

       WHEREFORE, Plaintiff, AMERICAN HIGHWAY, INC. requests that this Court enter

Judgment in its favor and against Defendant, THE TRAVELERS COMPANIES, INC. d/b/a

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, in the amount of

$48,296.17 plus prejudgment interest and for any further relief as this Court deems just.

                  COUNT III – VIOLATION OF THE INSURANCE CODE
        38.      Plaintiff re-alleges and incorporates paragraphs 1 through 37 above as though

fully set forth herein.

        39.     At all times relevant herein, Travelers’ internal claims policies, practices, and

procedures were required to be in compliance with the regulations promulgated by the Illinois

Director of Insurance within Part 919 of the Illinois Administrative Code as well as compliance

with Sections 154.5 and 154.6 and 155 of the Illinois Insurance Code, 215 ILCS §5/154.6 and

§5/155.

        40.     An insurer that wrongfully denies a claim knowing that it has no substantial

grounds to reject the claim is guilty of bad faith.

        41.      In pertinent part, Section 155 of the Insurance Code provides that:

          (1) In any action by or against a company wherein there is in issue the liability of a
          company on a policy or policies of insurance or the amount of the loss payable
          thereunder, or for an unreasonable delay in settling a claim, and it appears to the court
          that such action or delay is vexatious and unreasonable, the court may allow as part of
          the taxable costs in the action reasonable attorney fees, other costs, plus an amount not
          to exceed any one of the following amounts:
                 (a) 60% of the amount which the court or jury finds such party is entitled to
                 recover against the company, exclusive of all costs;
                 (b) $60,000;
                 (c) the excess of the amount which the court or jury finds such party is entitled
                 to recover, exclusive of costs, over the amount, if any, which the company
                 offered to pay in settlement of the claim prior to the action.


                                                  7
        Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 8 of 9 PageID #:74



         42.     Travelers engaged in bad faith, and continues to engage in bad faith. Travelers has

breached its duty of good faith and fair dealing in violation of 215 ILCS §5/155. It has disputed

the loss of the load. It has refused to pay for its insured’s legal liabilities, despite contracting to

do so. It has failed to defend or indemnify American Highway in relation to the aforementioned

Kerry Foods claim, contrary to its contractual obligations.

         43.     Accordingly, American Highway is entitled to all reasonable attorneys’ fees and

costs under Section 155 of the Illinois Insurance Code by virtue of Travelers’ engaging in the

following vexations and unreasonable conduct including, but not limited to:

    A. Not attempting in good faith to effectuate a prompt, fair, and equitable settlement of

         Plaintiff’s loses and claims, in which liability was reasonably clear, in violation of

         §154.6(d) of the Illinois Insurance Code;

    B. Failing to acknowledge or respond to American Highway’s request for reconsideration

         for more than 30 days, in violation of §154.6(b);

    C. Compelling its policyholder, American Highway, to institute suit in order to recover

         amounts due under the policy by offering ($0.00) substantially less than American

         Highway may ultimately recover as a result of bringing suit, in violation of §154.6(e);

    D. Refusing to pay the claim without conducting a reasonable investigation based on all

         available information to Travelers, in violation of §154.6(h);

         WHEREFORE, Plaintiff, AMERICAN HIGHWAY, INC. requests that this Court enter

Judgment in its favor and against Defendant, THE TRAVELERS COMPANIES, INC. d/b/a

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, finding and declaring

that:

         A. Travelers violated the Illinois Insurance Code; and



                                                  8
     Case: 1:19-cv-01660 Document #: 19 Filed: 05/03/19 Page 9 of 9 PageID #:75



       B. American Highway is entitled to full reimbursement of the costs and fees, including

           attorneys’ fees, of filing the immediate action as well as all costs and fees, including

           attorneys’ fees, which flowed from the breach;

American Highway further prays for an award of their costs incurred herein and for such further

relief as this Court deems just.

                                                     Respectfully Submitted,
                                                     Plaintiff, American Highway, Inc.

                                                     /s/ JASON ORLEANS
                                                     One of Its Attorneys
                                                     ORLEANS CANTY NOVY, LLC
Jason Orleans
Devin M. Lindsay
ORLEANS CANTY NOVY LLC
65 E. Wacker Place, Suite 1220
Chicago, Illinois 60601
P: (847) 625-8200
F: (847) 625-8262
Firm ID: 61094
Please serve via Service@ocnlaw.com




                                                 9
